Citation Nr: 0518407	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an increased rating for sacroiliac weakness, 
rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1950 to July 
1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for sacroiliac 
weakness.  

In a February 2003 rating decision, service connection was 
denied for multilevel degenerative disc disease of the lumbar 
spine with scoliosis; bilateral leg and hip pain and 
numbness; and neck and arm pain and numbness.  The veteran 
did not initiate an appeal.  



FINDING OF FACT

The veteran's service-connected sacroiliac weakness is 
asymptomatic.  


CONCLUSION OF LAW

The criteria for an increased rating for sacroiliac weakness, 
currently rated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5292, 5294, 5295 (2003) and 5236 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
March and July 2002 letters from the RO to the claimant.  In 
this case, the claimant was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

The notice of VCAA predated initial adjudication of the 
claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private medical records have been 
obtained and the veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In a May 1969 rating decision, service connection was granted 
for sacroiliac weakness and a non-compensable rating was 
assigned.  

In a February 1992 rating decision, the disability rating for 
sacroiliac weakness was increased to 10 percent effective 
November 1991.  It was noted that the veteran had 
degenerative changes in the lumbar spine which were not 
service connected.  However, the RO stated that the veteran 
had characteristic pain on motion which was attributed to the 
S1 joint only.  This impairment was the basis for the 
10 percent rating.  

In a January 1994 rating decision, the disability rating for 
sacroiliac weakness was increased to 20 percent effective 
April 1993.  It was noted that x-rays of the sacroiliac joint 
showed no significant abnormality.  The same x-rays as well 
as a computerized tomography (CT) showed prominent lower 
lumbar degenerative changes and the veteran had also been 
shown to have stenosis of the lumbar spine, but the veteran 
was not service connected for disabilities of the lumbar 
spine.  However, examination also showed a marked increase in 
paraspinal muscle spasm which could not be disassociated with 
the sacroiliac weakness.  There was also restriction of 
lateral flexion to 25 degrees on either side.  The increase 
in muscle spasm and the restriction of lateral flexion were 
the bases for the increase in the disability rating to 20 
percent.  

In January 2002, correspondence was received from the veteran 
in which he indicated that he wanted an increased rating for 
his sacroiliac weakness.  

In conjunction with his claim, the veteran was afforded a VA 
examination in April 2002.  The claims file was reviewed.  
The examiner noted that the veteran had been diagnosed as 
having a sacroiliac disorder during service.  Post service, 
he had been diagnosed as having a lumbar spine disorder.  The 
examiner also determined that the veteran had a lumbar spine 
disorder.  The veteran reported that he currently had back 
pain which radiated to his legs.  He stated that he did not 
have flare-ups.  Right lateral flexion was 20 degrees, left 
lateral flexion was 16 degrees, right rotation was 20 
degrees, left rotation was 18 degrees.  The veteran's posture 
was normal.  The veteran walked with a limp and favored his 
right leg.  He was able to stand on his toes and heels with 
some difficulty.  He was unable to squat because of his back.  
There was no pain on percussion.  There was no paraspinal 
muscle spasm.  There was sciatic notch tenderness on both the 
right and on the left.  Deep tendon reflexes of the lower 
extremities were normal and equal.  There was a non-
dermatomal diminished sensation in the feet, lower legs, and 
thighs.  The examiner opined that these sensory changes were 
attributable to the veteran's diabetes and not his back 
condition.  There was some loss of strength at the L4-L5 
level and S1 dermatomes bilaterally.  However, the examiner 
opined that this might be due to a generalized weakness and 
not any radiculopathy.  Straight leg raising was positive on 
the right.  Circulation of the lower extremities was normal.  
The veteran had difficulty arising from the examining table.  
The veteran reported that he had used a cane intermittently 
in recent times.  

In summary, there was evidence of degenerative joint disease 
of the lumbar spine with sciatica on the right.  There was no 
convincing evidence of radiculopathy at this time.  The 
diagnosis was degenerative arthritis of the lumbar spine with 
sciatica, right.  X-rays showed severe degenerative changes 
of the lumbosacral spine.  

Also, in April 2002, the veteran was afforded treatment at 
Southern Idaho Therapy Services.  Thoracic measurements were 
taken.  Neutral posture was 49 degrees, thoracic flexion was 
8 degrees, thoracic extension was 7 degrees thoracic rotation 
was 27 degrees on the left and 26 degrees on the right, 
thoracic lateral flexion was 58 degrees on the left and 44 
degrees on the right.  Lumbar spine measurements were taken.  
Neutral posture was 27 degrees, flexion was 43 degrees, 
extension was 13 degrees, rotation was 8 degrees on the left 
and 10 degrees on the right, gross spinal flexion was 29 
degrees, gross spinal extension was 14 degrees, sacral hip 
flexion was 71 degrees, and sacral hip extension was 7 
degrees.  It was noted that the veteran had extreme back pain 
with radiating pain into both legs.  The veteran reported 
that he had severe numbness in his legs for which he sought 
chiropractic treatment which helped relieve the numbness.  He 
complained of being dizzy and tired all of the time.  He 
stated that the pain was there all of the time, especially at 
night, and he had more pain noted on the right side.  There 
as marked limitation noted in all movements with pain 
complaints at 3 to 4/10 during range of motion trials.  

In May 2002, a CT of the lumbar spine was performed at the 
L2-3 level, there was mild spinal stenosis.  At the L3-4 
level, there was spinal stenosis.  At the L4-5 level, there 
were degenerative changes and mild narrowing of the dural 
sac.  At the L5, S1 level, there was a vacuum phenomena 
within the disc consistent with degenerative changes of the 
disc.  There was no definite spinal stenosis.  There were 
moderate degenerative changes of the facets.  

In a May 2002 letter, the veteran's VA treating physician 
indicated that the CT scan of the lower back showed that 
there continued to be some narrowing of the spinal canal, 
mostly as a result of arthritic and degenerative changes.  
The CT scan was compared to an earlier scan and revealed 
little change.  The narrowing of the spinal canal could 
explain most or all of the veteran's back symptoms.  

In an August 2002 letter, L.A.H., D.C., indicated that the 
veteran had been seen in her office in February 2002 with 
back pain, bilateral leg pain and numbness, and deep hip 
pain.  She stated that neurological testing was performed 
which showed possible herniated disc, loss of disc height, 
and/or spinal stenosis.  She also reported that the veteran 
had an enormous amount of decreased range of motion in the 
lumbar spine.  He had decreased vibratory sensation and 
pinwheel sensation on the right side which indicated spinal 
cord trauma and damage.  He had a positive Dorsal Spinal Tap 
test around the L5 region with a short leg on the right of 
about 1/2 inch.  This also complicated it just a little bit as 
this was a sign of spinal stenosis or disc herniation.  The 
veteran also complained of back and neck pain.  L.A.H., D.C., 
indicated that the veteran had a chronic condition with acute 
exacerbations from mild activity, even riding in a car.  He 
had had improvement with care, but with severe lumbar spine 
problems, this was going to throw off the other parts of the 
spine and cause muscle spasm and balance problems just from 
mild activities.  

In December 2002, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, he 
reported that he hurt everywhere, both upper extremities, 
both lower extremities, the chest, and the back.  He also 
reported having a sharp pain in his hip.  He related that he 
had a numbness in his feet and also that his arms get numb.  
Physical examination of the back revealed that the veteran 
had a slightly forward bent posture and he listed slightly to 
the left.  This measured 7 degrees.  He had lumbar flexion to 
85 degrees.  Lateral bending was 15/15.  Extension was 5 
degrees.  In the seated position, he had 20 degrees of 
rotation to the left and to the right.  On palpation, the 
veteran reported diffuse tenderness everywhere touched on his 
upper and lower extremities as well as his low back, mid 
back, and neck areas.  There was no hypertronicity in any 
area.  There was no spasm.  There was no localized 
tenderness.  Basically, just light touch of the skin and 
dimpling of the skin reproduced pain throughout the veteran's 
body.  In the seated position, the veteran had good strength 
when testing hip flexors, abductors, adductors, internal and 
external rotators at 5-/5-.  Knee flexors and extensors were 
5-/5-.  Ankle dorsiflexors, plantar flexors, invertors, and 
evertors were 5-/5-.  Patellar jerks were 2+/4+.  Ankle jerks 
were absent bilaterally.  In the seated position, the veteran 
could come forward with his fingertips to within 3 inches of 
touching his ankle joints.  The veteran had negative seated 
straight leg raising to 100 degrees.  Supine straight leg 
raising could be accomplished to 50 degrees with reported 
back pain.  Simple rotation of the hips and knees reproduced 
hip and back pain.  The veteran had unrestricted hip and knee 
range of motion.  Sensation was intact to light touch and 
pinprick above the knee.  The veteran had a global numbness 
below the knee to vibration, but he was accurate with 
pinprick testing over all dermatomes.  Thigh circumference 10 
centimeters above the patella was 50/50.  Calf circumference 
was 45.5 on the right and 40 on the left.  It was noted that 
the veteran presented to the examining room using a cane and 
using it in the left hand.  

X-rays revealed that the S1 joints were normal.  The veteran 
had levolumbar scoliosis with chronic multi-level 
degenerative disc disease manifesting with osteophytes at L3 
to sacrum.  The veteran had narrowing of the disc spaces from 
L2-S1 from his degenerative disc disease.  Again, however, 
the S1 joints were normal.  CAT scan showed no particular 
evidence of a disc protrusion and showed some mild facet 
sclerosis at all of the lumbar levels.  The spinal column was 
wide open.  There was no disc protrusion or encroachment on 
thecal sac.  

The diagnoses were chronic whole body pain; past history of 
S1 joint weakness, no S1 joint weakness possible, no history 
of S1 joint pathology and none radiographically present 
today; multilevel degenerative joint disease with 
syndesmophyte formation, no current signs of lumbar 
radiculitis or radiculopathy.  

The examiner stated that he saw nothing in the file that 
suggested at S1 joint injury, although it was certainly 
possible.  Currently, the S1 joints were normal.  There was 
no change in the level of the symphysis pubis or either S1 
joint.  The examiner stated that he did laterally and antero-
posteriorly compress the pelvis and there was no instability.  
The S1 joint by definition could not have weakness in that 
this type of joint does not allow weakness nor is it actively 
moved simply by muscle action.  Prior weakness of the S1 
joint cannot be established today.  Quite frankly, the 
examiner stated that he saw no pathology in the S1 joints.  
He did, however, note chronic lumbar disc disease with 
scoliosis which was a chronic condition.  There was no 
evidence of radiculitis or radiculopathy.  






Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

As noted, in a February 2003 rating decision, service 
connection was denied for multilevel degenerative disc 
disease of the lumbar spine with scoliosis; bilateral leg and 
hip pain and numbness; and neck and arm pain and numbness.  
The veteran is service connected for sacroiliac weakness.  
Therefore, only the manifestations of that disability may be 
considered in rating that disability.  The manifestations 
which are attributed by competent medical evidence to other 
low back disability may not be used in rating the service-
connected sacroiliac weakness as other low back disability is 
not service connected.  

The veteran's sacroiliac weakness is rated under Diagnostic 
Code 5294.  

During the pendency of the veteran's appeal, effective 
September 26, 2003, substantive changes were made to the 
criteria for evaluating spine disorders.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004)).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness. Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  The new version of the regulation may 
only be applied as of the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).

These changes are listed under Diagnostic Codes 5235 to 5243.  
The veteran was notified of the old diagnosis codes and of 
newly enacted provisions of Diagnostic Codes 5235 to 5243 in 
a December 2003 statement of the case.

Under the criteria effective prior to September 26, 2003, 
under Diagnostic Codes 5294 and 5295, sacroiliac injury and 
weakness or lumbosacral strain warranted a 20 percent rating 
if present with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating was warranted for a sacroiliac injury and 
weakness manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  That was the highest 
schedular evaluation available under that code.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion is moderate, a 20 percent rating is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under Code 5292 is 40 percent.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2004).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2004).

The veteran's assessment as to the severity of his sacroiliac 
weakness is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Of record are VA medical 
reports and private medical reports.  These medical reports 
show that the veteran has a severe lumbar spine disorder.  
However, this lumbar spine disorder is not, as noted, service 
connected.  The most recent VA examination report, in 
particular, addressed the extensive nature of the veteran's 
spinal problems.  The examiner discussed at length that the 
veteran does not have any current functional impairment due 
to his service-connected sacroiliac disability.  Although the 
veteran may have previously injured the S1 area, currently 
the S1 joints were normal and not productive of any 
impairment to include pain, weakness, muscle spasm, 
instability, or limitation of motion.  He clearly stated that 
there was no current pathology of the S1 joints.  

Thus, under either the old or the new version of the rating 
schedule, the veteran's service-connected sacroiliac weakness 
is asymptomatic.  As such, a higher rating is not warranted 
prior to September 26, 2003, or after September 26, 2003, 
when neither version of the rating schedule is more 
favorable, in this case.  Although the veteran is competent 
to report pain and weakness, he is not competent to report 
which portion of his spine produces the pain and weakness.  
Rather, the competent medical evidence establishes that the 
pain and weakness is not attributable to his sacroiliac 
weakness.  As such, DeLuca is not for application.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for sacroiliac weakness is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


